Citation Nr: 0110187	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  96-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353 (2000).




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
schizophrenia and assigned a 100 percent rating effective 
December 1, 1989; and determined that the veteran was 
incompetent for VA purposes.  

The veteran filed a notice of disagreement pertaining to the 
issue of competency.  He was scheduled to testify before a 
Member of the Board in Washington, D.C., in October 1999, May 
2000, and December 2000.  However, he failed to report.  He 
has not notified the Board that he wished to reschedule the 
hearing.  


REMAND

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  That law substantially revised 
VA's duty to assist claimants for VA benefits; and is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to the matter on appeal.  The end result is 
that the veteran has not been informed of the VCAA provisions 
that may have applicability to the issue herein presented, 
and he therefore may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to him were the Board 
to proceed to issue a merits-based decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).   

The RO's attention is directed to 38 C.F.R. § 3.353 (2000).  
Subsection (b) outlines how competency determinations are 
conducted:  The RO makes the initial determination, then the 
VSO is informed of the possible need for a fiduciary.  The 
VSO is responsible for collecting information on the 
veteran's social, economic, and industrial adjustment, and if 
the VSO agrees with the incompetency determination, he or she 
appoints a fiduciary.  If, however, the VSO disagrees with 
the incompetency determination, he or she forwards all 
evidence to the rating agency, accompanied with a statement 
of his or her conclusion.  The RO then, in turn, reconsiders 
its prior decision, and, if necessary, requests 
reexamination.    

In this regard, The United States Court of Appeals for 
Veterans Claims has interpreted this regulation as meaning 
that the "VSO is intended to play an integral role in 
developing evidence relating to the veteran's ability to 
manage his affairs," and imposing "an affirmative obligation 
[on the VSO] to develop evidence...."  Coleman v. Brown, 5 
Vet. App. 371, 374 (1993) (quoting from an Amicus 
Memorandum).  In Coleman the Court noted that, "where the 
rights of individuals are affected, it is incumbent upon 
agencies follow their own rules."  Id. (quoting Morton v. 
Ruiz, 415 U.S. 199, 235 (1974)).  The Court concluded that 
the failure to follow the procedures mandated in § 3.353(b), 
constituted "legal error" and required that the Board vacate 
the RO's finding that the veteran was incompetent.  
Coleman v. Brown, at 375.  Accordingly, the RO should 
document the involvement of the VSO in this case.

A review of the record reveals that there are conflicting 
medical opinions related to the issue of the veteran's 
competency.  Thus, another medical opinion is required for 
the rating agency to make a determination of incompetency.  
Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not made a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations as to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  38 C.F.R. § 3.353(c) 
(2000).  Moreover, the RO has not had the opportunity to 
consider recent evidence of record, for which there has been 
no waiver of RO review.  See 38 C.F.R. § 20.1304 (2000).   

Finally, it is noted that a VA Field Examination Report, 
dated in July 1997, indicated that the veteran was declared 
incompetent by Judge James L. Bridges of the Charleston South 
Carolina Probate Court.  Records from these proceedings are 
not included in the file and should be associated with the 
claims folder.  Any existing fiduciary folder should also be 
associated with the claims folder.  (It is conceivable that 
this evidence is included in the fiduciary file.)

The Board recognizes that it appears that the veteran 
frequently relocates between South Carolina and New York.  In 
addition, neither VA nor the veteran's conservator has been 
able to contact the veteran for the past year.  As such, the 
RO should take any appropriate steps to attempt to locate the 
veteran and to complete the development requested below in 
accordance with the relevant regulations.  All efforts to 
this effect should be fully documented in the claims folder.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should document that it has 
followed the development procedures 
outlined in applicable criteria related 
to the issue of determining the 
competency of a veteran to ensure that 
the veteran's due process rights have 
been fully satisfied.  In particular, the 
role the VSO played in this case should 
be documented. 

3.  The RO should obtain any existing 
fiduciary folder in existence as it 
relates to the veteran's disbursement of 
funds.  

4.  The RO should obtain any supporting 
medical statements and relevant court 
documents from the competency proceeding 
that was discussed in the report from the 
July 1997 VA field examination.  (This 
may be located in any existing fiduciary 
file).

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

6.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected psychiatric 
disorder since July 1997.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

7.  The RO should obtain the veteran's VA 
outpatient treatment records since July 
1997.  Once obtained, all records that are 
not already contained in the file must be 
associated with the claims folder 
(duplicate records are not necessary and 
should not be placed in the file).  

8.  The RO should schedule a field 
examination to obtain evidence related to 
the veteran's ability to manage his own 
affairs, including the disbursement of 
funds, without limitation.  A complete 
explanation for the conclusions reached 
should be included in the report.  

9.  The veteran should be scheduled for a 
VA psychiatric examination at his last 
known address of record.  The claims 
folder must be made available to the 
examiner for review before the 
examination; and a copy of this Remand 
decision should also be provided.  After a 
thorough examination and review of the 
record, the psychiatrist should provide an 
opinion as to whether it is indisputable 
that the veteran lacks the mental capacity 
to contract or to manage his own affairs, 
including the disbursement of funds, 
without limitation.  A complete rationale 
for the opinion should be provided.  

10.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the issue of whether the 
veteran may be considered competent for 
VA purposes.  The RO should detail the 
involvement of the VSO in this case.  If 
the veteran fails to appear for the 
scheduled examination, the date and place 
of the examination and the address to 
which the notice was sent should be 
included in the claims file.  If the 
determination remains adverse, the 
veteran and any appointed representative 
should be provided Supplemental Statement 
of the Case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  The SSOC 
should be sent to the veteran's last 
address of record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


